271 S.W.3d 635 (2008)
MISSOURI FAMILY SUPPORT DIVISION, Respondent,
v.
Victor Wayne FOSTER, Appellant,
v.
Sarah Beauvais, Respondent.
No. ED 91114.
Missouri Court of Appeals, Eastern District, Division One.
December 16, 2008.
Kelli Patterson Evans, St. Louis, MO, for Appellant.
M. Zane Yates, Clayton, Brian H. Mays, Jefferson City, MO, for Respondent.
Before KURT S. ODENWALD, P.J., GLENN A. NORTON, J. and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Victor Wayne Foster ("Father") appeals the judgment awarding him and Sarah Beauvais ("Mother") joint legal custody of their minor child, awarding Mother primary physical custody, awarding Father temporary physical custody and visitation, ordering Father to pay child support, and permitting Mother and the minor child to relocate to Oregon. We find no error of law.
An extended opinion would have no precedential value. We have, however, provided the parties a memorandum setting forth the reasons for our decision. The trial court's judgment is affirmed under Rule 84.16(b).